PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


MAJOR D. JAMIE,                                  )     CASE NO. 1:16-CV-2712
                                                 )
               Petitioner,                       )
                                                 )     JUDGE BENITA Y. PEARSON
               v.                                )
                                                 )
ED SHELDON, Warden.                              )     ORDER
                                                 )     [Resolving ECF Nos. 15, 20]
               Respondent.                       )



       Pending before the Court is Petitioner Major D. Jamie’s Petition for a Writ of Habeas

Corpus pursuant to 28 U.S.C. § 2254 (ECF No. 1), alleging six grounds for relief. The case was

referred to Magistrate Judge Thomas M. Parker for a Report and Recommendation pursuant to 28

U.S.C. § 636 and Local Rule 72.2(b)(2). The magistrate judge subsequently issued a report (ECF

No. 15) recommending that the Court deny the petition because Petitioner’s claims are meritless

and/or non-cognizable under § 2254. Petitioner filed objections (ECF No. 20).

       For the following reasons, Petitioner’s objections are overruled, the Report and

Recommendation is adopted, and the petition is dismissed.

                                         I. Background

       Petitioner is currently incarcerated at the Mansfield Correctional Institution1, having been




       1
          According to the Ohio Department of Rehabilitation & Correction website
(https://appgateway.drc.ohio.gov/OffenderSearch/Search/Details/A661711 (last visited
March 24, 2020)), Petitioner is currently confined at the Mansfield Correctional Center.
The Warden of that institution, Ed Sheldon, has been substituted for Charmaine Bracy.
(1:16-CV-2712)

found guilty on September 24, 2014 of kidnapping, murder, and felonious assault. ECF No. 9-1

at PageID #: 112. On October 8, 2014, Petitioner was sentenced to 15 years to life in prison. Id.

at PageID #: 119. On October 23, 2014, Petitioner filed a notice of appeal in the Ohio Court of

Appeals. Id. at PageID #: 121. On September 3, 2015, Ohio’s Eighth District Court of Appeals

denied Petitioner relief on all six assignments of error asserted, affirming the judgment of the

trial court. Id. at Page ID #: 176-98. On October 19, 2015, Petitioner filed a timely notice of

appeal to the Ohio Supreme Court. Id. at PageID #: 200. On December 30, 2015, the Ohio

Supreme Court declined to accept jurisdiction over Petitioner’s appeal. Id. at PageID #: 244.

       On direct appeal, Ohio’s Eighth District Court of Appeals established the factual

background of Petitioner’s trial and convictions as follows:

       {¶ 3} The evidence at trial demonstrated that on September 15, 2012, a
       maintenance worker at the Boulevard Terrace Apartments located near Madison
       Avenue and West Boulevard in Cleveland, Ohio, discovered the lifeless body of
       Robert Cherry slumped in the front seat of his car in the apartment complex
       parking lot. Cleveland police officers responded to the scene. One of the officers
       noticed that the body had small nick marks on the neck, although the body did not
       show other outward signs of violence. Personnel from the coroner’s office
       removed the body and conducted an autopsy.

       {¶ 4} Dr. Krista Timm, forensic pathologist for the Cuyahoga County medical
       examiner’s office, performed the autopsy. She testified that she noted abrasions
       on Cherry’s neck and small hemorrhages in the soft tissue around the eyes caused
       by compression of blood vessels in the neck. Dr. Timm reported that her internal
       examination of the body revealed injuries to the neck, including fractures of the
       hyoid bone and hemorrhages around the fractures. She opined that the cause of
       death was homicide, and the manner was asphyxia by cervical compression. Dr.
       Timm testified that Cherry’s injuries could have been due to strangulation by
       hand; she testified further that Cherry could have caused the nicks to his neck as
       he was trying to defend himself.

       {¶ 5} Kenneth Bradford testified that he and Cherry had been romantically
       involved in the late 1980s, but remained best friends after their romantic

                                         2
(1:16-CV-2712)

      relationship ended. Bradford testified that at the time of his death, Cherry’s
      “main boyfriend” was Jamie, although he was also dating Donald “Tank” Simon,
      and a man named Heidi. Bradford said that Cherry had told him that Simon was
      upset because Cherry was ending their relationship to be with Jamie. Bradford
      said that Cherry was in love with Jamie and initially excited when Jamie returned
      to Cleveland in August 2012, but their relationship quickly became “rocky”
      because Jamie also had a girlfriend.

      {¶ 6} Jamie and his girlfriend, Lisha Robinson, lived on West 99th Street in
      Cleveland, only a few blocks away from Cherry’s apartment. Bradford testified
      that Cherry told him that he planned to tell Robinson about his relationship with
      Jamie. Robinson testified that she knew nothing about Cherry when she lived
      with Jamie, and only learned of his sexual preference in June 2014, when she
      watched “The First 48,” a television program about the police investigation of
      Cherry’s murder.

      {¶ 7} On the evening of September 14, 2012, Bradford, his friend Ulysses Tyler,
      and Cherry went to the home of Gloria and Jeffrey Monday to socialize and drink.
      According to Gloria, Cherry spoke with Jamie by telephone once during the
      evening. Bradford said that he, Tyler, and Cherry left the gathering at
      approximately 12:30 to 1:00 a.m. on September 15, 2012. Bradford testified that
      Cherry had told him several times that he was going to meet Jamie later to
      celebrate his birthday.

      {¶ 8} Cleveland police detective Raymond Diaz testified that he began
      investigating the murder on September 17, 2012. Upon searching Cherry’s
      apartment, the police found a letter from Jamie dated August 8, 2011, signed
      “your man and husband, Major Jaime,” and a handwritten note containing the
      name and telephone number of Jamie’s parole officer on the night stand in the
      bedroom. The police also found a calendar hanging on the bedroom wall that
      contained handwritten entries for August 25, 2012 through August 31, 2012, and
      September 1, 2012 through September 4, 2012. Jamie was shown the calendar
      when he was interrogated and identified the calendar and the writing on it as
      Cherry’s. The entries on the calendar detail Cherry’s feelings about the days in
      question and show that his relationship with Jamie deteriorated quickly after
      August 25, 2012. The last entry, dated September 4, 2012, states that Cherry
      called the police about Jamie to report “what he’s doing and what he did in jail
      and where he’s living lot’s of drugs.”

      {¶ 9} Diaz testified that after interviewing Bradford, the police began
      investigating Jamie. Tom Ciula, the forensic video and audio specialist for the
      Cleveland police department, obtained surveillance videos from 11:45 p.m.,

                                       3
(1:16-CV-2712)

      September 14, 2012, to 4:00 p.m., September 15, 2012, from six locations near
      the Boulevard Terrace Apartments, including the CVS store on the east corner
      across the street from Cherry’s apartment, a pawn shop on the southeast corner,
      and Cleveland Fire Station No. 23, located at 9826 Madison Avenue in Cleveland.
      Ciula put the videos from the various locations together to create a timeline of
      events from 12:13 a.m. to 1:38 a.m.

      {¶ 10} The video showed that at approximately 12:14 a.m., a vehicle similar to
      Cherry’s turned from Madison Avenue into the driveway of the Boulevard
      Terrace Apartments. About four minutes later, the same vehicle came back out of
      the driveway and turned eastbound on Madison Avenue. At approximately 12:29
      a.m., the same vehicle turned south onto West 99th Street. Six minutes later, the
      same vehicle came up West 100th Street, turned westbound onto Madison Avenue
      and then turned into the apartment complex driveway and went behind the
      apartment building. At 1:08 a.m., a male walked from the apartment complex
      parking lot across West Boulevard, and then headed east on Madison Avenue.
      The male subsequently crossed to the south side of Madison Avenue, walked
      through a park located at the end of West 99th Street, and then walked up West
      99th Street.

      {¶ 11} Diaz testified that he believed the car in the video sequence was Cherry's
      because the driver in the video was wearing a white hat, which the police later
      found in his car. Diaz also testified that upon his review of the video, he saw one
      person in the car when it initially headed east on Madison Avenue toward West
      99th Street, but two people in the car when it returned to the apartment complex.
      Jamie’s girlfriend Lisha Robinson testified that the quickest way to her house
      from Madison Avenue was to cut through the park at the end of the street, and
      acknowledged that the figure in the video was walking in the direction of her
      house. She also testified that the figure in the video had dreadlocks, and that
      Jamie had dreadlocks at the time of the murder. Diaz testified that when the
      police interviewed Jamie on September 20, 2012, they observed scratch marks on
      his right hand and left wrist.

      {¶ 12} Diaz testified that Cherry’s cell phone records indicated that all outgoing
      activity from Cherry’s phone stopped on September 15, 2012, at 12:43 a.m. The
      text messages also demonstrated that Cherry and Jamie’s relationship quickly
      deteriorated after Jamie returned to Cleveland. For example, on August 29, 2012,
      Cherry texted Jamie, “Same old shit Major. U played wit my feelings again and
      used me for ur come up. Its cool. See u in a minute wit all ur shit. I want my
      keys and phone. Be wit her.” When Jamie responded that he would be home
      soon, Cherry texted, “No, I mean wat I said dude. U still da asshole from before.
      I don’t want to argue or fight. Just do u leave me alone. I want my shit. Nothing

                                       4
(1:16-CV-2712)

      else. Please.” On August 31, 2012, Cherry texted Jamie that “U lie about
      everything. U see how u do me. After three years why do I have to be dogged by
      u for people who was not there for u. I am not doing good man.” Jamie
      responded, “U trippin about nothing. I will be home!” Within five minutes,
      Cherry texted Jamie, “No, I am not tripping. U will see tonight how I can trip u
      when u get here. I will call da police. I ask u not to fuck wit me, didn't I.” The
      following day, September 1, 2012, Jamie texted Cherry that he would see him
      when he got off work. Cherry responded, “I am prepared to die this morning on
      everything I love. U coming out or I am coming in. I am telling it all in front of
      them all.” The texts reflect that on September 2, 2012, Cherry put Jamie’s
      belongings on Jamie’s girlfriend’s porch and then told him, “U have wat u want.
      Be happy. Give my keys and phone. If no phone goes off at 3 today. I talked to
      police already. Told them all. U are not suppose to be here. No way.” When
      Jamie responded, “Whatever! Kick Rocks Hoe!”, Cherry texted him, “Da police
      told me to call ur PO and tell him what I told them cause I am afraid for my life.
      They will pick you up now. Whos da hoe.” Diaz pointed out in his testimony
      that this text corresponded with Cherry’s September 2, 2012 notation on his
      calendar of “Night. Called me. Told me to kick rocks. Why. My turn. Police.”
      {¶ 13} Tony Luketic, Jamie’s parole officer, testified that he began supervising
      Jamie in August 2012 when he returned to Cleveland. He said that on September
      6 or 7, 2012, he received a voicemail from Cherry in which Cherry advised him of
      something that would have been a violation of Jamie’s parole. Luketic returned
      Cherry’s call but was unable to reach him. Luketic said that he recognized the
      voice as Cherry’s because he had spoken with Cherry in mid-August 2012 to
      advise him why Jamie’s placement with Cherry had been denied.

      {¶ 14} Carey Baucher, a DNA analyst in the Cuyahoga County’s medical
      examiner’s office, testified regarding various DNA samples obtained from
      Cherry’s car. The DNA swab from under the fingernails of Cherry’s left hand
      was a mixture of Cherry and Jamie’s DNA. Jamie’s DNA was also found in a
      swab from the rear of the driver’s seat headrest. Baucher also identified a DNA
      sample retrieved from the right rear door interior handle as belonging to Simon.
      She testified that during her investigation in 2013, she had submitted the sample
      to the Ohio DNA database (CODIS) and received a match to Simon. She emailed
      the Cleveland police department several times in May and June 2013 requesting
      either a DNA standard from Simon or an acknowledgment that he was not a
      suspect, but received no response to her request.

      {¶ 15} Simon testified that he met Cherry in 2011 and was not surprised that his
      DNA was found in Cherry’s car because he had been in the car “a lot.” He said
      that he and Cherry were not in love with each other, although they would
      sometimes drink too much and then sleep together. At the time of the murder, he

                                       5
(1:16-CV-2712)

       lived with his girlfriend, who knew nothing about Cherry. He denied killing
       Cherry and testified that he last saw him two weeks before he was murdered.

       {¶ 16} On cross-examination, Simon admitted that he was never interviewed in
       2012 about Cherry’s murder. He also admitted that on September 8, 2012, about
       a week before his death, Cherry called him 38 times from 9:41 p.m. Friday
       evening to 5:00 a.m. Saturday morning. Simon testified that most of these calls
       were probably voicemails, however, and that he only called Cherry back twice
       during that period. Simon testified further that he knew Cherry was in love with
       Jamie and insisted he was not upset when he learned that Jamie was returning to
       Cleveland in August 2012. He denied that Cherry ever threatened to divulge their
       sexual relationship to his girlfriend or to his mother, Gloria Monday, or
       stepfather, Jeffrey Monday.

       {¶ 17} The defense rested without presenting any witnesses. After the trial court
       granted Jamie’s Crim.R. 29 motion in part and dismissed Count 2 (aggravated
       murder), the jury found him not guilty of aggravated murder (Count 1) but guilty
       of kidnapping, murder, and felonious assault (Counts 3, 4, and 5). The trial court
       sentenced him to 15 years to life in prison, and this appeal followed.

Id. at PageID #: 176-230.

       Petitioner, challenging his conviction, filed the instant habeas corpus petition on

November 7, 2016, asserting six grounds for relief:

       Ground One: Petitioner was denied due process under the Fifth and
       Fourteenth Amendments when the State withheld evidence
       favorable to the defense.

       Ground Two: The conduct of the State and the court below
       induced ineffective assistance of counsel and thereby deprived the
       Petitioner of his rights guaranteed by the Sixth
       and Fourteenth Amendments.

       Ground Three: The Petitioner was denied due process of law and a
       fair trial as guaranteed by the Sixth and Fourteenth Amendments to
       the U.S. Constitution due to admission of damaging “other acts”
       evidence.

       Ground Four: The admittedly negligent investigation by the
       Cleveland Police Department in this case compromised the entire

                                         6
(1:16-CV-2712)

       prosecution and deprived the Petitioner of his due process and equal
       protection of law.

       Ground Five: Petitioner was denied the effective assistance of
       counsel due to the failure of counsel to request a mistrial based on
       the state’s discovery violation, or to have presented the client with
       the option of requesting a mistrial.

       Ground Six: Petitioner puts forth a claim of actual innocence based
       on evidence that was not presented to the jury, but should have
       been. The failure to present the evidence to the jury deprived
       Petitioner of a fair trial and resulted in his wrongful conviction.

ECF No. 1 at PageID #: 1-10.

       In his Traverse (ECF No. 13), Petitioner withdrew his sixth ground for relief.

       Magistrate Judge Parker concluded that Petitioner’s claims are either non-cognizable on

habeas review or meritless, and, for those reasons, recommended that the petition be dismissed in

its entirety. See ECF No. 15 at PageID #: 1502.

       II. Standard of Review for a Magistrate Judge’s Report and Recommendation

       When objections have been made to the magistrate judge’s Report and Recommendation,

the District Court standard of review is de novo. Fed. R. Civ. 72(b)(3).

A district judge:

       must determine de novo any part of the magistrate judge’s disposition that has
       been properly objected to. The district judge may accept, reject, or modify the
       recommended disposition; receive further evidence; or return the matter to the
       magistrate judge with instructions.

Id.




                                         7
(1:16-CV-2712)

                                       III. Law & Analysis

       Pursuant to 28 U.S.C. § 2254(d), as amended by the Antiterrorism and Effective Death

Penalty Act of 1996 (“AEDPA”), a writ of habeas corpus may not be granted unless the state

court proceedings: (1) resulted in a decision that was contrary to, or involved an unreasonable

application of, clearly established federal law, as determined by the Supreme Court of the United

States; or (2) resulted in a decision that was based on an unreasonable determination of the facts

in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d)(1)-(2); see also Harris v. Stovall, 212 F.3d 940, 942 (6th Cir. 2000), cert.

denied, 532 U.S. 947 (2001).

       A federal court may review a state prisoner’s habeas petition only on the grounds that the

challenged confinement violates the Constitution, laws or treaties of the United States. 28

U.S.C. § 2254(a). A federal court may not issue a writ of habeas corpus “on the basis of a

perceived error of state law.” Pulley v. Harris, 465 U.S. 37, 41 (1984); see also Smith v.

Sowders, 848 F.2d 735, 738 (6th Cir. 1988). Because state courts are the final authority on

state-law issues, the federal habeas court must defer to and is bound by the state court’s rulings

on such matters. See Estelle v. McGuire, 502 U.S. 62, 67-68 (1991) (“[I]t is not the province of a

federal habeas court to reexamine state-court determinations on state-law questions.”); see also

Cristini v. McKee, 526 F.3d 888, 897 (6th Cir. 2008) (“[A] violation of state law is not

cognizable in federal habeas [] unless such error amounts to a fundamental miscarriage of justice

or a violation of the right to due process in violation of the United States Constitution.”).




                                          8
(1:16-CV-2712)

       A. Objections to the Report and Recommendation

       1. Ground One

       In ground one of his habeas petition, Petitioner asserts that his due process rights under

Brady v. Maryland, 373 U.S. 83, 87 (1963) were violated when evidence favorable to his defense

was not provided by the prosecution until trial. ECF No. 1 at PageID #: 4. Specifically,

Petitioner contends that the prosecution’s delay in providing DNA evidence prevented him from

preparing a defense. Id.

       The state appellate court record reflects that, in the middle of trial, the prosecution

informed both the trial court and defense counsel that it had just learned of another2 DNA sample

found at the scene of the crime. The sample was recovered from the backseat of the vehicle in

which Robert Cherry, the victim, was killed. ECF No. 9-1 at PageID #: 230. The DNA sample

was identified as belonging to Donald “Tank” Simon. See Id. at PageID #: 186-87. In a lengthy

discussion with the trial court following this disclosure, defense counsel acknowledged that the

discovery of Simon’s DNA bolstered its defense, but argued that they would have investigated

Simon more fully had they known his DNA was found at the scene of the crime. Id at PageID #:

230. In response, the trial court asked defense counsel: “So what’s your remedy? Do you want it

excluded or a mistrial and you want to start over?” Id. Defense counsel did not seek to exclude




       2
        Petitioner’s DNA had previously been recovered from the body of the victim and
from within the victim’s vehicle. Prior to trial, Petitioner’s DNA was the only DNA
determined to have been found at the scene of the crime. See ECF No. 9-1 at PageID #:
194.

                                          9
(1:16-CV-2712)

the evidence nor was a mistrial requested. Id. Counsel asked for, and the trial court granted,

latitude in questioning witnesses about Simon. Id.

       On direct appeal, after examining the trial court record, the Ohio Court of Appeals

determined that a Brady violation did not occur. Id. The appellate court reasoned that Simon’s

DNA sample was disclosed in time for defense counsel to make use of it during trial. Id.

       In the Report and Recommendation, the magistrate judge similarly found that Petitioner’s

claim lacked merit. ECF No. 15 at PageID #: 1489. The magistrate judge reasoned that an

earlier disclosure of Simon’s DNA sample would not have put the case against Petitioner in such

a different light as to change the outcome. Id. at PageID #: 1487. In other words, the late

disclosure did not “undermine confidence in the [jury’s] verdict.” See Kyles v. Whitley, 514 U.S.

419, 435 (1995). Petitioner objects to the magistrate judge’s finding, arguing that the magistrate

judge analyzed the facts under an inappropriate legal standard.

               (i) Jurisprudence Regarding Brady Evidence

       The government must disclose to a criminal defendant any evidence in its possession that

is favorable to the defendant and material to guilt or punishment. See Brady, 373 U.S. at 87.

Failure to do so violates a defendant’s due process rights under the Fifth Amendment to the

United States Constitution. Id. Both impeachment evidence and exculpatory evidence implicate

the government’s disclosure duty. See Giglio v. United States, 405 U.S. 150, 154 (1972).

       A Brady violation occurs when (1) evidence was suppressed; (2) the evidence was

favorable to the defense; and (3) the evidence was material to guilt or punishment. See Jones v.

Bagley, 696 F.3d 475, 486 (6th Cir. 2012). Evidence is “material” if there is a reasonable


                                        10
(1:16-CV-2712)

probability that, but for the prosecution’s failure to disclose the evidence, “the result of the

proceeding would have been different.” Kyles, 514 U.S. at 433-34 (quoting United States v.

Bagley, 473 U.S. 667, 682 (1985)). A defendant can demonstrate a “reasonable probability” of a

different result if the government’s suppression of evidence “undermines confidence in the

outcome of the trial.” Id. By contrast, the mere possibility of a more favorable result for the

defendant is insufficient to establish materiality. See Strickler v. Greene, 527 U.S. 263, 291

(1999).

          The principles announced in Brady generally do not apply to “tardy” or “delayed”

disclosure of exculpatory information, but only to a “complete failure to disclose.” United States

v. Ross, 703 F.3d 856, 881 (6th Cir. 2012) (citing United States v. Davis, 306 F.3d 398, 421 (6th

Cir. 2002). The prosecution must only disclose impeachment material “in time for use at trial.”

United States v. Crayton, 357 F.3d 560, 569 (6th Cir. 2004).

          When impeachment evidence is disclosed during trial, the Sixth Circuit has held that

there is no Brady violation if the defendant was not prejudiced by the delay in disclosure. See

Id.; United States v. Word, 806 F.2d 658, 665 (6th Cir. 1986) (“If previously undisclosed

evidence is disclosed, as here, during trial, no Brady violation occurs unless the defendant has

been prejudiced by the delay in disclosure.”). Moreover, when the trial court takes responsive

remedial measures to reduce or eliminate any prejudice, dismissal is not warranted. See Joseph

v. Coyle, 469 F.3d 441, 472 (6th Cir. 2006) (holding that prejudice to the defendant was

sufficiently reduced by the district court allowing defense counsel several days to review the

belatedly disclosed impeachment evidence, and also by giving relevant instructions to the jury).


                                          11
(1:16-CV-2712)

       When defense counsel does not object to the delayed disclosure nor request a continuance

in order to review the materials, there is no prejudice to the defendant. See Crayton, 357 F.3d at

569; United States v. Holloway, 740 F.2d 1373, 1381 (6th Cir. 1984) (“[C]ounsel for [the

defendant] made no request for . . . a continuance. In such a circumstance, we conclude that the

timing of the disclosure did not prejudice [the defendant].”).

               (ii) Analysis

       The prosecution’s disclosure of Simon’s DNA sample, in the middle of trial, was not a

Brady violation. It was not a complete failure to disclose (Ross, 703 F.3d at 881), and Petitioner

did not suffer prejudice from the delay in receiving the evidence. The trial court offered defense

counsel remedial measures by allowing counsel the opportunity to pursue a mistrial or any other

remedy it felt was appropriate. See ECF No. 9-1 at PageID #: 186. Defense counsel chose

broader cross examination as the remedy and chose to proceed with trial. In doing so, defense

counsel used the newly revealed evidence as part of its trial strategy: to poke holes in the

prosecution’s case and further indicate to the jury that law enforcement and the prosecution

rushed to judgment against Petitioner. See Id. at PageID #: 233. Petitioner has failed to present

the Court with any information that would have “arguably changed the outcome of trial.” Davis,

306 F.3d at 421.

       The Court may not grant habeas relief on a claim that was adjudicated on the merits in

state court unless the state court’s decision was contrary to, or involved an unreasonable

application of clearly established federal law. See Coley v. Bagley, 706 F.3d 741, 748 (6th Cir.

2013). The Ohio Court of Appeals’ resolution of this issue--in making a finding that there was


                                         12
(1:16-CV-2712)

no Brady violation--was not contrary to or an unreasonable application of clearly established

federal law as determined by the Supreme Court. See id.

        Accordingly, ground one is dismissed for lack of merit.

        2. Grounds Two and Five

        In Petitioner’s second and fifth grounds for relief he contends his trial attorney was

constitutionally ineffective. ECF No. 1 at Page ID #: 5, 9. In the Report and Recommendation,

the magistrate judge recommends that grounds two and five be dismissed on the merits. ECF

No. 15 at PageID #: 1494. Petitioner objects to the magistrate judge’s recommendation, asserting

that the magistrate judge improperly dismissed Petitioner’s asserted examples of constitutionally

ineffective assistance as trial tactics. ECF No. 20 at PageID #: 1516. The Court conducts its

own examination of the record and the applicable law.

        The right to counsel guaranteed by the Sixth Amendment is the right to effective

assistance of counsel. McMann v. Richardson, 397 U.S. 759, 771 (1970). The standard for

reviewing a claim of ineffective assistance of counsel is twofold. First, the defendant must show

that counsel’s performance was deficient. Strickland v. Washington, 466 U.S. 668, 687 (1984).

This requires showing that counsel made errors so serious that counsel was not functioning as the

“counsel” guaranteed the defendant by the Sixth Amendment. Second, the defendant must show

that the deficient performance prejudiced the defense. Id. This requires showing that counsel’s

errors were so serious as to deprive the defendant of a fair trial--a trial whose result is reliable.

Id.; see also Blackburn v. Foltz, 828 F.2d 1177 (6th Cir. 1987). “Because of the difficulties

inherent in making the evaluation, a court must indulge a strong presumption that counsel’s


                                          13
(1:16-CV-2712)

conduct falls within the wide range of reasonable professional assistance; that is, the defendant

must overcome the presumption that, under the circumstances, the challenged action might be

considered sound trial strategy.” Strickland, 466 U.S. at 689.

       To establish prejudice, it must be shown that there is a reasonable probability that, but for

counsel’s errors, the result of the proceedings would have been different. Id. at 694. “A

reasonable probability is a probability sufficient to undermine confidence in the outcome.” Id. at

697. Because Petitioner must satisfy both prongs of the Strickland test to demonstrate ineffective

assistance of counsel, if the Court determines that Petitioner has failed to satisfy one prong, it

need not consider the other. See id.

               (i) Ground Two

       In ground two, Petitioner asserts that the prosecution’s delayed disclosure of Donald

Simon’s DNA sample denied his trial counsel the opportunity to develop a defense. ECF No. 1

at PageID #: 5. Specifically, Petitioner argues that by denying defense counsel the ability to

adequately investigate the evidence, the conduct of both the prosecution and the trial court

“induced ineffective assistance of counsel.” Id.

       Despite Petitioner’s assertions, he has not shown that the prosecution’s delayed disclosure

of the DNA sample resulted in ineffective assistance of counsel in this case. Defense counsel

was aware of Donald Simon before trial and had prepared to present him as a suspect whom the

prosecution had not investigated. See ECF No. 9-1 at PageID #: 234. Defense counsel was also

given the opportunity, by the trial court, to seek a mistrial or some other remedy once the

disclosure was made. Id. at PageID #: 230. Defense counsel chose to continue with trial using


                                          14
(1:16-CV-2712)

Simon’s DNA sample and the leverage of delayed production to the defense’s advantage. Id. at

PageID #: 235. Finally, the record does not indicate and Petitioner does not suggest what, if

anything, trial counsel would have been able to do with Simon’s DNA sample had it been

provided earlier.

       Accordingly, because Petitioner fails show deficient performance and resulting prejudice

under Strickland, ground two is denied on the merits.

               (ii) Ground Five

       In ground five, Petitioner asserts that his trial attorney provided ineffective assistance of

counsel when he failed to request a mistrial after the prosecution’s tardy disclosure of Simon’s

DNA sample. ECF No. 1 at PageID #: 9.

       Upon a review of the record, the Court finds that defense counsel’s conduct did not fall

below an objective standard of reasonableness. Counsel’s choice to decline a mistrial, seize the

moment, and capitalize on the prosecution’s concession that another’s DNA had been found in

the victim’s vehicle was a reasonable “strategic decision” clearly within his discretion. See

Strickland, 466 U.S. at 689; see also West v. Berghuis, 716 F. App’x 493, 497 (6th Cir. 2017)

(“[C]onsiderable latitude is given with regard to the strategic decisions of trial counsel.”).

       Moreover, even if defense counsel’s trial strategy were determined to have fallen below

an objective standard of reasonableness, counsel would not be deemed constitutionally

ineffective because any failure on counsel’s part did not prejudice Petitioner. The prejudice

inquiry requires Petitioner to “show that there is a reasonable probability that, but for counsel’s




                                          15
(1:16-CV-2712)

unprofessional errors, the result of the proceeding would have been different.” Strickland, 466

U.S. at 694. Petitioner has not met this burden and the Court is not convinced that Petitioner

would have received a “more favorable” outcome. West, 716 F. App’x at 497. At trial, the

evidence against Petitioner was overwhelming. A swab taken from underneath the fingernails of

the victim’s left hand contained Petitioner’s DNA. ECF No. 9-1 at PageID #: 184. A swab taken

from the rear of the driver’s seat headrest also contained Petitioner’s DNA. Id. An autopsy

determined that Cherry died from strangulation. Id. at PageID #: 179. Shortly after his body was

discovered, Petitioner was found to have scratch marks located on his arms. Id. at PageID #:

182. In addition to video footage revealing Petitioner’s presence at the scene of the crime, the

prosecution produced substantial evidence of a souring relationship between Petitioner and

Cherry and established a strong motive for Petitioner to kill Cherry. See id. at PageID #: 237.

       Accordingly, having reviewed Petitioner’s fifth ground for relief, the Court finds that

Petitioner is unable to establish an ineffective assistance of counsel claim. Ground five is

therefore dismissed on the merits.

       3. Ground Three

       In his third ground for habeas relief, Petitioner asserts that he was denied due process

when the state trial court admitted “other acts” evidence against him. ECF No. 1 at PageID #: 6.

Petitioner’s claim is based upon Ohio Rule of Evidence 404(B) which proscribes the admission

of other acts evidence to show the character of a person or to show action in conformity with a

person’s character. Evid. R. 404(B). Petitioner alleges that when the trial court allowed his

parole officer to testify and be identified as Petitioner’s parole officer, he was prejudiced because


                                         16
(1:16-CV-2712)

jurors were able to infer that he was on parole for other criminal acts. ECF No. 13 at PageID #:

1446.

        The state court record establishes that the evidence of Petitioner’s parole officer was

admissible under a state evidentiary exception3 for the purpose of demonstrating motive.4 See

ECF No. 9-1 at PageID #: 193, 237. On appeal, the Ohio appellate court resolved this claim

against Petitioner solely on the basis of Ohio law. See Id. at PageID #: 191-95. The appellate

court afforded the trial court broad discretion in admitting the evidence under the state

evidentiary exception. See id. at PageID #: 192. The appellate court also found that any danger

of unfair prejudice did not substantially outweigh the probative value of the challenged

testimony. See id. at Page ID #: 237-38.

        The magistrate judge found Petitioner’s third claim to be non-cognizable on habeas

review and also meritless. ECF No. 15 at PageID #: 1498. Petitioner objects to the magistrate

judge’s findings and asserts that the magistrate judge gave too much deference to the state

appellate court’s findings and failed to properly review whether the 404(B) evidence was

admissible. See ECF 20 at PageID #: 1519.




        3
          Under Evid. R. 404(B) evidence of other crimes, wrongs, or acts is admissible
for other purposes such as motive, opportunity, intent, preparation, plan, knowledge,
identity, or absence of mistake or accident.
        4
         The trial court allowed evidence that Petitioner was on parole at the time of
Cherry’s death and that Cherry had informed Petitioner’s parole officer, shortly before he
was killed, of sanctionable offenses against Petitioner. The evidence was therefore
admitted to show that Petitioner had a motive for killing Cherry. See ECF No. 9-1 at
PageID #: 237.

                                         17
(1:16-CV-2712)

        A federal court sitting in habeas review is limited to deciding whether a state court

conviction violates the Constitution, laws or treaties of the United States. Estelle, 502 U.S. at 68.

Habeas relief, however, is not available for errors of state law. Id. It is well-settled that trial

court errors in the application of state evidentiary law generally are not cognizable as grounds for

federal habeas relief. See Estelle, 502 U.S. at 62, 67; Serra v. Michigan Dep’t of Corr., 4 F.3d

1348, 1354 (6th Cir. 1993). Only when a state evidentiary ruling is “so egregious that it results

in a denial of fundamental fairness,” may it violate due process and warrant federal habeas relief.

See Bugh v. Mitchell, 329 F.3d 496, 512 (6th Cir. 2003); Seymour v. Walker, 224 F.3d 542, 552

(6th Cir. 2000) (“[S]tate-court evidentiary rulings cannot rise to the level of due process

violations unless they ‘offend[ ] some principle of justice so rooted in the traditions and

conscience of our people as to be ranked as fundamental.’”).

        While the Supreme Court has found “no question that propensity would be an ‘improper

basis’ for conviction,” Old Chief v. United States, 519 U.S. 172, 182 (1997), it has declined to

hold that similar “others-acts” evidence is so extremely unfair that its admission violates

fundamental conceptions of justice. See Bugh, 329 F.3d at 512. The trial court’s decision to

admit evidence that Petitioner was on probation, as evidence of motive, was “far from an

unreasonable determination of the facts in light of the evidence presented.” See Clark v. O’Dea,

257 F.3d 498, 502 (6th Cir. 2001) (quotations omitted); see also Bugh, 329 F.3d at 512. No

constitutional violation resulted.

        Accordingly, Petitioner is not entitled to habeas relief on his third ground as it is non-

cognizable and does not rest on any recognized federal constitutional right.


                                          18
(1:16-CV-2712)

       4. Ground Four

       In ground four, Petitioner asserts that the Cleveland Police Department conducted a

negligent and defective investigation, resulting in violation of his right to due process. ECF No.

1 at PageID #: 7. The magistrate judge recommends that the Court dismiss ground four as non-

cognizable and that, in the alternative, it also be denied for lacking merit. ECF No. 15 at PageID

#: 1499-1500. In his objections to the magistrate judge’s Report, Petitioner merely repeats and

refers to arguments that were presented in his Traverse. See ECF No. 13 at PageID #: 1448-52;

ECF No. 20 at PageID #: 1524-25. All argument were fully addressed by the magistrate judge.

See ECF No. 15 at PageID #: 1498-1500. The Federal Magistrates Act requires a district court to

conduct a de novo review of those portions of the Report and Recommendation to which an

objection has been properly made. 28 U.S.C. § 636(b)(1). An objection to a Report and

Recommendation, however, is not meant to simply be a vehicle to rehash arguments set forth in

the petition. The Court is under no obligation to review de novo objections that are merely an

attempt to have the district court reexamine the same arguments set forth in the petition and

briefs. Roberts v. Warden, Toledo Corr. Inst., 2010 WL 2794246, at *7 (S.D. Ohio July 14,

2010) (citation omitted); see Sackall v. Heckler, 104 F.R.D. 401, 402 (D.R.I. 1984) (“These rules

serve a clear and sensible purpose: if the magistrate system is to be effective, and if profligate

wasting of judicial resources is to be avoided, the district court should be spared the chore of

traversing ground already plowed by the magistrate. . . .”).

       As Petitioner’s objections to ground four are mere recitations of his previous arguments,

the Court finds that Petitioner’s objections are not well-taken. The Court agrees with the


                                         19
(1:16-CV-2712)

magistrate judge’s conclusion that Petitioner’s assertions do not present an actionable federal

habeas claim. Accordingly, ground four is dismissed as non-cognizable on habeas review.

                                          IV. Conclusion

       For the foregoing reasons, Petitioner’s Objections (ECF No. 20) are overruled and the

Report and Recommendation (ECF No. 15) of the magistrate judge is adopted. Major D.

Jamie’s Petition for a Writ of Habeas Corpus (ECF No. 1) is dismissed. The Court certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be taken in good

faith, and that there is no basis upon which to issue a certificate of appealability. 28 U.S.C. §

2253(c); Fed. R. App. P. 22(b).



       IT IS SO ORDERED.


  March 25, 2020                                /s/ Benita Y. Pearson
Date                                          Benita Y. Pearson
                                              United States District Judge




                                         20
